Exhibit 99.1 bluebird bio Enters Lentiviral Vector Patent License Agreement with GlaxoSmithKline for Commercialization of Gene Therapies Cambridge, Mass., May 2, 2017 bluebird bio, Inc. (Nasdaq: BLUE) today announced that it has entered into a worldwide license agreement around its proprietary lentiviral vector platform with GlaxoSmithKline Intellectual Property Development Limited (GSK). “bluebird bio’s work has been integral to the progress of lentiviral vector-based cell and gene therapy; over the past six years, we have taken the incredible potential of our lentiviral vector platform and successfully applied it to our own clinical gene therapy and oncology programs,” said Philip Gregory, D.Phil., chief scientific officer, bluebird bio. “We are pleased that our agreement with GSK now allows us to facilitate the work of others striving to develop transformational therapies for patients with rare genetic diseases.” Under the terms of the agreement, GSK will non-exclusively license certain bluebird patent rights related to lentiviral vector technology to develop and commercialize gene therapies for Wiscott-Aldrich syndrome and metachromatic leukodystrophy, two rare genetic diseases. Financial terms of the agreement include an upfront payment to bluebird as well as potential development and regulatory milestone payments and low single digit royalties on net sales of covered products.
